Citation Nr: 1441572	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  03-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the knees and ankles.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976.  

The attempts to reopen the claim of service connection for knee/ankle arthritis arise from a January 2003 rating decision.  The Board of Veterans' Appeals (Board) remanded this issue in June 2004, and in a December 2008 decision, denied the appeal.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2009 Joint Motion for Remand (JMR), the Court vacated the Board's decision, in part, regarding the claim of service connection for knee/ankle arthritis, and remanded the matter for compliance with the terms of the JMR.  

In March 2010, the Board remanded the claim for knee/ankle arthritis to the RO for compliance with the terms of the JMR.  In August 2012, the Board again denied the claim of service connection for knee/ankle arthritis.  The Veteran again appealed the Board's decision to the Court.  In a November 2013 Court Memorandum Decision (Memorandum Decision), the Court, in part, vacated the Board's August 2012 decision with respect to the knee/ankle arthritis claim, and remanded the matter for compliance with the terms of the Memorandum Decision.  

In May 2014, the Veteran via his attorney submitted additional evidence in the form of legal correspondence, without a waiver of RO consideration.  Additional VA treatment records have been associated with the file as well.  However, this evidence is cumulative of other evidence before the Board.  For this reason, the additional evidence need not be referred to the RO for initial consideration under 38 C.F.R. § 20.1304.  

Regarding the claims of service connection for hypertension, COPD, GERD, and CAD, these matters come before the Board on appeal from a May 2013 rating decision.  

The Board's August 2012 decision remanded the matters of service connection for a right wrist injury, PTSD, a sinus disorder and defective vision of the left eye.  The requested development still has not been completed.  Hence, such matters are not listed on the preceding page as development regarding those matters has already been requested.  Nonetheless, they remain on appeal before the Board.  The RO is directed to the August 2012 decision for completion of the requested development.

The claims for service connection for hypertension, COPD, GERD, and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for arthritis of the knees and ankles was last finally denied by an unappealed rating decision in June 1999.  

2.  The evidence received since the June 1999 rating decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for arthritis of the knees and ankles.  



CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied service connection for arthritis of the knees and ankles is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for arthritis of the knees and ankles.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2003 and April 2010.  Although the most recent letters were not sent prior to the initial adjudication of his claim, this is not prejudicial to the Veteran as he has been provided adequate notice, the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in September 2011.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  The April 2010 Kent-compliant notice letter complied with the previously agreed on October 2009 JMR.

Furthermore, based on the communication to and from the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and it is reasonable to believe that he understands what is needed to prevail.  Thus, VA's duty to notify has been met.

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran also testified before a Decision Review Officer (DRO) in June 2005.  No potentially relevant records that need to be obtained have been identified.  This is so even with an attorney representative making arguments at the Court level.  See, e.g., Carter v. Shinseki, 26 Vet. App. 534 (2014) (where an attorney-represented appellant enters into a JMR identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by that record).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  However, this duty is not triggered in a claim to reopen absent the submission of new and material evidence.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has also been met.

Because VA's duties to notify and assist have been satisfied, the Board may proceed to the merits of the appeal.  

B.  Legal Criteria for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

C.  Factual Background and Analysis

Historically, an August 1988 rating decision denied the Veteran's claim for service connection for arthritis of the knees and ankles, essentially on the basis that there was no evidence of arthritis in service or within one year of discharge from service.

The Board notes that the Veteran's service treatment records, including his September 1976 separation examination, show no complaints, treatment, findings or abnormalities referable to any knee or ankle injury or arthritis.  The Board also notes that there was a June 1975 service treatment record noting the Veteran fell from a roof and sustained trauma to the right wrist.  A diagnosis of arthritis of the knees and ankles (and feet) was first noted on a VA hospital report in October 1991.  

The August 1988 denial was continued in November 1994 and June 1999 rating decisions.  The Veteran did not appeal these decisions.  Additionally, no new and material evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Although the Veteran submitted additional claims and statements within one year of the June 1999 decision, the correspondence pertained to other issues and not arthritis of the knees and ankles.  Accordingly, the June 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes that the VCAA provided for a re-adjudication of claims that became final between July 14, 1999 and November 9, 2000, and that were denied as not-well-grounded, as if the denial had not been made.  This was so, as long as a claimant requested a re-adjudication or VA moved for a re-adjudication by November 9, 2002-two years after the enactment of the VCAA.  Although the Veteran's claim in question was denied as not-well-grounded and the June 1999 decision became final within the requisite time period, the Veteran did not request a re-adjudication by November 9, 2002, nor did VA move to re-adjudicate the claim by that date.  Correspondence existed during this time period, but did not include any reference to seeking re-adjudication of this specific claim prior to November 9, 2002.  Thus, the provisions of the VCAA that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001 (Jan. 22, 2001).  Therefore, the June 1999 denial remains finally decided.

The evidence added to the record since the June 1999 rating decision consists primarily of VA medical records showing treatment for various maladies from 1980 to the present, but do not show any specific treatment for arthritis of the knees and ankles.  The Civil Service medical examinations for VA employment in November 1976 and October 1977 showed the Veteran's extremities were within normal limits, and that there were no limiting conditions identified for his employment.  

In this case, the additional evidence does not offer any new or probative information showing that the Veteran's arthritis of the knees and ankles were manifested in or otherwise related to military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed no treatment or diagnosis for arthritis of the knees and ankles in service or until some 15 years after service.  

The evidence added to the record since the last final rating decision in June 1999 showed continued treatment for various maladies, but does not include any competent or probative evidence suggesting that arthritis of the knees and ankles were related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

While the Veteran may believe that his arthritis of the knees and ankles are related to service, he is not competent to offer a medical opinion as to such a matter as providing a diagnosis of arthritis requires medical testing to identify, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The October 2009 JMR required the Board to consider the Veteran's hearing testimony in June 2005 so as to address his lay statements in addition to the medical evidence.  In this regard, to the extent that the Veteran testified and has stated that his arthritis of the knees and ankles started during active service, such evidence, while new, are cumulative of evidence and statements previously considered in final rating decisions.  See, e.g., November 1993, July 1997 Veteran correspondence.  

The November 2013 Memorandum Decision makes note of other evidence received since the June 1999 rating decision that must be expressly addressed by the Board in the reopening analysis.  The evidence includes a December 2007 VA examination report that noted the Veteran suffered a right wrist injury during active service.  In addition, in March 2008, the Veteran submitted medical treatise evidence stating that there were two main types of osteoarthritis, a primary more generalized form which appears hereditary, and secondary osteoarthritis that occurs after injury.  Lastly, in a May 2011 VA examination report, the examiner observed there was no evidence of family history of osteoarthritis.  From these pieces of evidence, the Veteran's attorney argues that it leaves open the conclusion that the Veteran's knee and ankle arthritis was caused by trauma.  

First, the notation on the December 2007 VA examination report that the Veteran fell from a roof during active service and injured his right wrist is cumulative.  As noted above, there was a June 1975 service treatment record noting the Veteran fell from a roof and sustained trauma to the right wrist.  Additionally, the present claim pertains to arthritis of the knees and ankles.

Next, with respect to the medical treatise evidence submitted in March 2008, while it does state that osteoarthritis may occur from trauma, the evidence also states that such occurs in a joint that was previously injured from trauma, as well as injuries to and around the joint.  For the Veteran's attorney to then make an opinion that the Veteran's knee and ankle arthritis is related to service is first, an incorrect conclusion from the medical treatise evidence (i.e., the evidence does not show trauma to the ankles and knees during service, and the right wrist is not located near the ankles and knees), and second, a medical opinion which he is not competent to provide.  The Board finds significant that the medical treatise evidence, in its discussion of secondary osteoarthritis which the Veteran's attorney appears to argue in support of, states that there must be trauma to the joint involved or around the joint.  Such is not the case in the Veteran's claim as his service treatment records document only an injury to the right wrist without any indication or suggestion of trauma or injury to the knees and ankles, or that such injury involved a joint around the knees and ankles.  Hence, the medical treatise evidence is not material as it is not applicable to the Veteran's claim.  While the Board is obligated to presume any newly submitted evidence is credible, such presumption is rebutted when the fact or opinion asserted is beyond the competence of the person making the assertion.  King, 5 Vet. App. at 21.  Such is the case here as the Veteran's attorney is providing an (medical) opinion that the Veteran's arthritis of the knees and ankles is related to trauma in service, an opinion which he does not have the competency to provide.  

Furthermore, the May 2011 VA examination report pertains to the right wrist claim and not this claim.  The Board fails to see how the examiner's notation of not finding evidence of a family history of arthritis constitutes new and material evidence.  In fact, when actually reading the whole report, the examiner fails to link current right wrist arthritis to service even with a documented in-service injury to the right wrist.  Thus, this report does not serve as new and material evidence in an unrelated claim where the evidence has not established an in-service injury such as the present claim.  To the extent the report has relevance it further weighs against the claim, not in favor of substantiating the claim.

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's arthritis of the knees and ankles are related to military service, and is essentially cumulative or redundant of evidence already of record.  The evidence previously considered showed no complaints, treatment, findings or diagnoses of any knee or ankle problems, including arthritis in service or until many years after service.  The evidence added to the record since the last prior final denials merely shows additional treatment, but does not include any competent evidence relating any current disability to service.  

As the evidence received since the June 1999 rating decision does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, even in light of the low threshold set by Shade provided above, the benefit of the doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for arthritis of the knees and ankles, the appeal of this issue is denied.  


REMAND

A May 2013 rating decision denied the Veteran's claims of service connection for hypertension, COPD, GERD and CAD.  In June 2013 correspondence, his attorney filed a notice of disagreement regarding the May 2013 rating decision.  In an August 2013 letter, the RO acknowledged receipt of the June 2013 notice of disagreement.  However, the RO has not yet issued the Veteran a statement of the case (SOC) with respect to these issues, or at least one is not included in the record currently before the Board.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, these issues are REMANDED for the following action:

Provide the Veteran a SOC addressing the claims of entitlement to service connection for hypertension, COPD, GERD and CAD, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


